NO. 07-08-0044-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                 FEBRUARY 12, 2008
                           ______________________________

                       ANDRE DION CUNNINGHAM, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

              FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 18352-B; HONORABLE JOHN B. BOARD, JUDGE
                         _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant Andre Dion Cunningham filed a pro se notice of appeal from his criminal

conviction.1 Now pending before the Court is appellant’s motion to dismiss his appeal, also

filed pro se. The motion is signed by appellant. In this circumstance, we find the motion

meets the requirements of Rule 42.2(a) of the Texas Rules of Appellate Procedure. No

decision having been delivered to date, we grant the motion. Accordingly, the appeal is




       1
           Appellant was represented by retained counsel at trial.
dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith.




                                           James T. Campbell
                                                Justice




Do not publish.




                                       2